                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                January 24, 2019
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                          David J. Bradley, Clerk
                                  HOUSTON DIVISION


TAMER ZAID,                                       §
                                                  §
                        Plaintiff,                §
                                                  §
V.                                                §         CIVIL ACTION NO. H-18-1130
                                                  §
SMART FINANCIAL CREDIT                            §
UNION,                                            §
                                                  §
                        Defendant.                §



                              MEMORANDUM OPINION AND ORDER


        Plaintiff Tamer Zaid ("Zaid" or "Plaintiff")                           sued Defendant

Smart           Financial    Credit    Union     ("SFCU"        or    "Defendant")          seeking

injunctive           relief    under     the    Americans         with      Disabilities            Act

("ADA") .           Pending    before     the    court     is     Smart      Financial        Credit

Union's Amended Motion to Dismiss                        ( "SFCU' s       Motion to Dismiss")

(Docket Entry No. 19).                For the reasons stated below, SFCU's Motion

to Dismiss will be granted.


                                 I.     Factual Background

        This        action    arises     from     alleged         difficulties          Plaintiff

encountered           when    attempting        to       access       Defendant's         website.

Plaintiff is a permanently blind man who qualifies as an individual

with        a    disability    under     the    ADA. 1      See      42    U.S.C.   §     12102 (2)

(defining persons with a "disability" as including persons whose


        1
      See Plaintiff's First Amended Complaint, Docket Entry No. 12,
p. 2.  [All page numbers for docket entries in the record refer to
the pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.]
ability to see is substantially limited) .                 SFCU is a member-owned

and    federally- insured     credit      union   that     offers    membership    to:

(1) people who live, work, or attend school in Brazoria, Fort Bend,

Harris,       or Montgomery Counties, Texas;         (2)   businesses located in

Brazoria, Harris, or Montgomery Counties, Texas; and (3) people who

work in the medical industry in Chambers, Galveston, Jefferson, and

Orange Counties, Texas. 2       While Plaintiff is not currently a member

of    SFCU,    he   alleges   that   he   is    eligible    for     membership    as   a

resident of Harris County, Texas. 3

       Plaintiff is what is commonly referred to as an ADA "tester,"

meaning that he tests the ADA compliance of various businesses and

files lawsuits against those that have failed to comply with the

ADA's accessibility requirements. 4               Plaintiff has filed several

lawsuits against other credit unions alleging that their websites

are inaccessible to visually impaired persons. 5



       2
      See SFCU' s Motion to Dismiss, Docket Entry No. 19, p. 8;
Screenshot from https://www.smartcu.org, Exhibit A to SFCU's Motion
to Dismiss, Docket Entry No. 19-1.
       3
      See Plaintiff's First Amended Complaint, Docket Entry No. 12,
p. 2 ("Plaintiff is a resident of the portion of the city of
Friendswood, Texas, which is located in Harris County, Texas."
Friendswood is located in both Galveston and Harris Counties,
Texas.).
       4
      See Brief of National Association of Federally-Insured Credit
Unions   (NAFCU)  as Amicus Curiae Supporting Defendant Smart
Financial Credit Union's Motion to Dismiss the Complaint, ( "NAFCU' s
Amicus Brief"), Docket Entry No. 14, pp. 6-7; Plaintiff's Response
Memorandum in Opposition to Defendant's Amended Motion to Dismiss
("Plaintiff's Response"), Docket Entry No. 22, pp. 11-12.
       5
           See NAFCU's Amicus Brief, Docket Entry No. 14, pp. 6-7.

                                          -2-
      Plaintiff uses a screen reader to access websites. 6                            Screen

readers     vocalize    visual         information      on    a   computer     screen    and

provide a      method for blind persons                to    independently access        the

internet.      Plaintiff alleges that he was unable to use and navigate

SFCU's website because SFCU failed to design a website compatible
                             7
with screen readers.                 Plaintiff alleges that SFCU's failure to

provide a compatible website has denied him equal access to the

information      and   tools         provided     by    SFCU      to   its   members     and

prospective     members      online,      including         information      about    SFCU' s

locations and services.              Plaintiff seeks injunctive relief against

SFCU that would require SFCU to ensure the accessibility of its

website to the visually impaired. 8

      SFCU argues in its Motion to Dismiss that this action should

be dismissed for two reasons.               First, SFCU argues that the court

lacks subject matter jurisdiction because Plaintiff does not have

standing to pursue this action.             Second, SFCU argues that Plaintiff

has   failed    to   state       a   claim upon which          relief   can be       granted

because SFCU' s website is not a                "place of public accommodation"


      6
      See Plaintiff's First Amended Complaint, Docket Entry No. 12,
pp. 2-3.
      7
      Plaintiff alleges that the barriers to access on SFCU' s
website include, but are not limited to: (1) missing alternative
text, which allows screen readers to be able to vocalize visual
images; (2) redundant links; and (3) redundant title text.     See
Plaintiff's First Amended Complaint, Docket Entry No. 12, pp. 7-8.
      8
     See Plaintiff's First Amended Complaint, Docket Entry No. 12,
pp. 11-13.

                                            -3-
under     the     ADA    and    therefore      is     not      subject     to     the   ADA's

accessibility requirements.


                                     II.    Standing

        SFCU     seeks    dismissal    under        both       Federal     Rule    of   Civil

Procedure 12(b) (1)        for lack of subject matter jurisdiction,                       and

Federal Rule of Civil Procedure 12(b) (6)                      for failure to state a

claim for which relief may be granted.                      When a Rule 12(b) (1) motion

is filed together with other Rule 12 motions,                            the court should

address the jurisdictional attack before addressing any attack on

the merits.        See Ramming v. United States, 281 F.3d 158, 151 (5th

Cir.    2001),    cert.    denied sub nom.,          Cloud v.       United States,        122

S. Ct. 2665 (2002)         (citing Hitt v. City of Pasadena, 561 F.2d 606,

6 08 (5th Cir. 1977)           (per curiam)    ("Dismissal               . for failure to

state a claim is a decision on the merits                         . whereas a dismissal

on jurisdictional grounds alone is not on the merits . . . ")).                           The

court    will     therefore      address      SFCU's        challenge     to    Plaintiff's

standing first.


A.      Standard of Review and Applicable Law

        "Federal courts are courts of limited jurisdiction."                       Kokkonen

v. Guardian Life Insurance Company of America,                           114 S.   Ct.   1673,

1675 (1994).       The burden of establishing federal jurisdiction rests

with the party asserting jurisdiction.                        DaimlerChrysler Corp. v.

Cuno,    12 6 S . Ct . 18 54 , 18 61 n. 3      ( 2 0 0 6)      A party may assert the

defense of lack of subject matter jurisdiction in a Rule 12(b) (1)

                                            -4-
motion.    Fed R. Civ. P. 12(b) (1).           "'A case is properly dismissed

for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case.'"                                  Home

Builders Association of          Mississippi,       Inc.       v.    City of Madison,

Mississippi, 143 F.3d 1006, 1010              (5th Cir. 1998).                 The court may

determine whether it possesses subject matter jurisdiction over an

action by looking to "(1)         the complaint alonei                   (2)   the complaint

supplemented     by   undisputed      facts      evidenced          in     the     recordi     or

(3) the complaint supplemented by undisputed facts plus the court's

resolution of disputed facts."            Barrett Computer Services, Inc. v.

PDA, Inc., 884 F.2d 214, 220 (5th Cir. 1989).

     "No principle is more fundamental to the judiciary's proper

role in our system of government than the constitutional limitation

of federal-court jurisdiction to actual cases or controversies."

Spokeo,   Inc.   v.   Robins,    136 S.    Ct.    1540,       1547        (2016)     (internal

quotations    omitted) .        One   element     of     the    case-or-controversy

requirement is that a plaintiff must establish, on the basis of the

complaint, standing to sue.           Raines v. Byrd, 117 S. Ct. 2312, 2317

(1997)    (citing Lujan v.      Defenders of Wildlife,                   112 S.     Ct.    2130,

2136-37    (1992)).     To   have     standing,        "[a]    plaintiff           must     have

(1) suffered an injury in fact,           (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision."                   Spokeo, 136 S. Ct. at

1547 (citing Lujan, 112 S. Ct. at 2136)                   "Where, as here, a case

is at the pleading stage, the plaintiff must 'clearly .                                   allege

                                        -5-
facts demonstrating' each element."              Id.   (citing Warth v. Seldin,

95   S.     Ct.   2197,   2215   (1975)).      "[W] hen   considering whether a

plaintiff has Article III standing,              a federal court must assume

arguendo the merits of his or her legal claim." 9                 North Cypress

Medical Center Operating Co.,           Ltd. v. Cigna Healthcare,      781 F.3d

182, 191 (5th Cir. 2015)         (quoting Cole v. General Motors Corp., 484

F.3d 717, 723        (5th Cir. 2007)).

       The fact that a plaintiff is a "tester" does not negate the

fact       that the plaintiff may have suffered a            legally cognizable

injury.       See Havens Realty Corp. v. Coleman, 102 S. Ct. 1114, 1121

( 1982)     ("A tester who has been the object of a misrepresentation

made unlawful under [the statute] has suffered injury in precisely

the form the statute was intended to guard against, and therefore

has standing to maintain a claim for damages under the [statute] 's

provisions."); see also Gilkerson v. Chasewood Bank, 1 F. Supp. 3d

570, 595-96 (S.D. Tex. 2014)           (holding that an ADA tester who went

to a public accommodation as both a tester and a patron and planned

to return to such accommodation had standing under the ADA) .

       At issue in this case is the "injury in fact" requirement for

standing.         "To establish injury in fact, a plaintiff must show that

he or she suffered 'an invasion of a legally protected interest'

that is 'concrete and particularized' and 'actual or imminent, not


       9
      The merits here include the question of whether a website can
constitute a "place of public accommodation" under the ADA, and
whether Plaintiff can state a claim for injunctive relief under the
ADA based on the alleged inaccessibility of SFCU's website.

                                         -6-
conjectural or hypothetical.'"                Spokeo, 136 S. Ct. at 1548 (citing

Lujan, 112 S. Ct. at 2130).             The ADA affords injunctive relief to

disabled persons who are denied opportunities provided by an entity

because of their disabilities.                    42   u.s.c.      §        12188(a).     To have

standing to seek injunctive relief, a plaintiff must demonstrate a

real,    immediate threat of repeated injury:                               "'Past exposure to

illegal        conduct     does   not   in    itself        show        a     present     case    or

controversy regarding injunctive relief                                 if unaccompanied by

any continuing, present adverse effects.'"                        City of Los Angeles v.

Lyons, 103 S. Ct. 1660, 1665 (1983); see also Plumley v. Landmark

Chevrolet,       Inc., 122 F.3d 308, 312               (5th Cir. 1997)             (stating that

for a plaintiff to have standing to sue for injunctive relief he

"must face a threat of present or future harm").                                  Where a public

accommodation's non-compliance is ongoing, the disabled plaintiff

"suffers an ongoing injury so long as she is effectively denied the

opportunity to participate in or benefit from the services and

facilities       of    the   entity."        Gilkerson,       1        F.     Supp.     3d at    595

(internal quotations omitted)

        Courts in the Fifth Circuit have articulated two different

tests ADA plaintiffs can use to demonstrate a threat of future

injury.        First, an ADA plaintiff can show that the inaccessibility

of a place of public accommodation "actually affects his activities

in some concrete way."            Frame v. City of Arlington, 657 F.3d 215,

236     (5th    Cir.     2011).    Second,        a    plaintiff            can   show that      the

plaintiff        intends     to   return     to       the   out-of-compliance              public

                                             -7-
accommodation.     See Plumley,      122 F. 3d at 312      (requiring that a

plaintiff   show   that    the   out-of-compliance     public       accommodation

poses a risk of present or future harm to the plaintiff); see also

Gilkerson, 1 F. Supp. 3d at 582 (S.D. Tex. 2014)              ("[The plaintiff]

must plead facts demonstrating that she intends, and is likely, to

return to [the out-of-compliance public accommodation] by pointing

to such factors as its proximity to her home, her past patronage,

the frequency of her travel near that [public accommodation] , and

her concrete plans to do so and when.").


B.   Plaintiff's Standing

     SFCU argues      that   Plaintiff     lacks   standing    to    pursue   this

action because he has failed to allege an injury in fact.                     SFCU

argues that Plaintiff has failed to show that he either intends to

return to SFCU's allegedly out-of-compliance website or that SFCU's

website's   alleged       failure   to   comply     with   the      ADA   affects

Plaintiff's daily activities        in a    concrete way.        In evaluating

whether Plaintiff has standing to pursue this action,                  the court

will assume that Plaintiff's ADA claim has legal merit.

     Plaintiff is not currently an SFCU member,                but Plaintiff's

First Amended Complaint clarifies that Plaintiff is a resident of

Harris County, Texas, and is therefore eligible to join SFCU. 10              The

NAFCU filed an amicus brief arguing that Plaintiff lacks standing


     10
      See Plaintiff's First Amended Complaint, Docket Entry No. 12,
p. 2; Plaintiff's Response, Docket Entry No. 22, p. 11.

                                     -8-




                                                                                     •.•j•
                                                                                     ..


                                                                                     $~
because he is not a member of SFCU.                  SFCU's website is aimed at

providing services and information not only to SFCU's members, but

also to prospective members. 11          Plaintiff alleges that he was and

continues        to be unable      to access       information about becoming a

member because SFCU's website is inaccessible.

        Because Plaintiff seeks injunctive relief under the ADA, he

must show that there is a real,               immediate threat of present or

future injury posed by SFCU's website's continued non-compliance.

Plaintiff requires use of a screen reader to access the internet.

For Plaintiff to have full and equal access to SFCU's website, the

website must be compatible with screen readers.                    SFCU does not deny

that its website is incompatible with screen readers,                       making it

difficult if not impossible for Plaintiff to utilize SFCU's online

resources.          Plaintiff alleges that he made "several attempts" to

access and navigate SFCU's website in the past. 12                    Plaintiff also

contends that he would use the website in the future to look into

SFCU' s       services    if SFCU were to modify its website to make it

compatible with screen readers. 13

        The court concludes that Plaintiff has demonstrated that he is

injured        by   the   inaccessibility     of    SFCU's       website   because   he

continues to be deterred from accessing SFCU's online resources.


        11
      See, e.g., Smart Financial Credit Union's "I Want to Become
a Member" Page, https: I /www. smartcu. org/ i-want-to/become-a-member.
        12
             See Plaintiff's First Amended Complaint         I   Docket Entry No. 12,
p. 2.
        13
             See id. at pp. 6-8.

                                        -9-
Plaintiff has not merely asserted a bare violation of the ADA; he

has    alleged     that    SFCU's   website's        non-compliance           with the ADA

continues to affect him in a concrete and personal way.                            Plaintiff

need not continually attempt to access SFCU's website to satisfy

the continuing injury requirement for injunctive relief under the

ADA.    See Frame, 657 F.3d at 236 ("[A] disabled individual need not

engage     in    futile     gestures     before      seeking       an    injunction;     the

individual       must     show   only    that       an     [out-of-compliance         public

accommodation]         actually affects his activities in some concrete

way.") .        Plaintiff's      past   attempts          to    access   SFCU' s   website,

coupled     with       SFCU's    website's         continued       inaccessibility       and

Plaintiff's plan to use SFCU's website in the future once it is

accessible,        are      sufficient        to     satisfy       the     injury-in-fact

requirement.           The court therefore concludes that Plaintiff has

standing to pursue this action.


                III.      Applicability of the ADA to Websites

       Plaintiff        argues   that    he    is    entitled       to    injunctive     and

declaratory relief under the ADA because SFCU's website is subject

to the ADA's accessibility requirements.                        SFCU argues that while

its    brick-and-mortar           locations         are        subject   to     the   ADA's

accessibility requirements, its website is not.


A.     Standard of Review

       The Federal Rules of Civil Procedure permit dismissal when                          a

plaintiff fails to state a claim upon which relief can be granted.

                                          -10-
Fed. R. Civ. P. 12(b) (6).                 A Rule 12(b) (6) motion tests the formal

sufficiency of the pleadings and is "appropriate when a defendant

attacks       the       complaint         because    it   fails    to    state   a   legally

cognizable claim."                 Ramming, 281 F.3d at 161.            To defeat a motion

to dismiss, a plaintiff must plead "enough facts to state a claim

to relief that is plausible on its face."                         Twombly, 127 S. Ct. at

1974.     In ruling on a Rule 12(b) (6) motion, the court must "accept

the plaintiff's well-pleaded facts as true and view them in the

light most favorable to the plaintiff."                           Chauvin v.     State Farm

Fire & Casualty Co., 495 F.3d 232, 237 (5th Cir. 2007)


B.      Applicable Law

        Title III of the ADA states:

        No individual shall be discriminated against on the basis
        of disability in the full and equal enjoyment of the
        goods, services, facilities, privileges, advantages, or
        accommodations of any place of public accommodation by
        any person who owns, leases (or leases to), or operates
        a place of public accommodation.

42 U.S.C.         §   12182 (a).     The statute does not define "place of public

accommodation,"             but      it    does     define   "public      accommodation."

"[P]rivate entities are considered public accommodations                                 . if

the operations of such entities affect commerce" and fall into one

of twelve enumerated categories:

        (A)   an inn,        hotel,       motel,    or other place of          lodging
              •   I




        (B) a restaurant,             bar,    or other establishment serving
        food or drink;

        (C) a motion picture house, theater, concert hall,
        stadium, or other place of exhibition or entertainment;

                                                  -11-
           (D) an auditorium, convention center,                        lecture hall,     or
           other place of public gathering;

           (E) a bakery, grocery store,                   clothing store, hardware
           store,   shopping center, or                   other sales or rental
           establishment;

           (F) a laundromat, dry-cleaner, bank, barber shop, beauty
           shop, travel service, shoe repair service, funeral
           parlor, gas station, office of an accountant or lawyer,
           pharmacy, insurance off ice, professional office of a
           health care provider,     hospital,  or other service
           establishment;

           (G) a terminal, depot, or other                          station      used    for
           specified public transportation;

           (H) a museum, library, gallery, or other place of public
           display or collection;

           (I)  a park,          zoo,     amusement       park,    or    other   place    of
           recreation;

       (J) a nursery, elementary, secondary, undergraduate, or
       postgraduate private school, or other place of education;

           (K) a day care center, senior citizen center, homeless
           shelter, food bank, adoption agency, or other social
           service center establishment; and

       (L) a gymnasium, health spa, bowling alley, golf course,
       or other place of exercise or recreation.

Id.    §    12181 (7)       (A)- (L) .        The Department of Justice's regulations

define "place of public accommodation" to mean "a facility operated

by a       private      entity whose             operations       affect   commerce      and    fall

within at        least         one"      of    twelve   enumerated categories            that    are

substantially the same as those contained in 42 U.S.C. § 12181(7).

See 28 C.F.R.           §    36.104.

       Every type of public accommodation listed in§ 12181(7) "is a

physical place open to public access                              . where goods or services

                                                   -12-
are open to the public,             and places where the public gets those

goods     or   services."           Magee     v.     Coca-Cola         Refreshments        USA,

Incorporated,       833     F.3d     530,     534     (5th      Cir.     2016)       (internal

quotations      omitted) .         The    legislative        history      of     §   12181(7)

indicates that the list of places of public accommodation contained

in the     statute was       intended to be           "exhaustive,"        but       liberally

construed.       H.R.    Rep.     101-485    (II),    100,   1990 U.S.C.C.A.N.             303,

383; see also Magee,            833 F.3d at 535-36.             For example,         Congress

instructed that although different types of stores                             (such as pet

stores and bookstores) are not expressly mentioned in the statute,

other stores offering merchandise for sale fall within the scope of

the term "retail establishment" as it is used in the statute.                              H.R.

Rep. 101-485 (II), 100, 1990 U.S.C.C.A.N. 303, 383; see also Magee,

833 F.3d at 536.

        The plaintiff in Magee argued that vending machines qualified

as "other sales or rental establishments" under § 12181 (7) (E).                            Id.

at 534-35.       In determining that they were not, the court invoked

the principle of ejusdem generis:                   "when a general word or phrase

follows a list of specifics,                the general word or phrase will be

interpreted to          include    only     items    of   the    same    class       as   those

listed."       Magee,    833 F.3d at 534            (internal quotations omitted).

The court concluded that vending machines are not akin to the

categories of places of public accommodation listed in§ 12181(7),

even when the statute is construed liberally.                           Id. at 536.         The

court therefore held that while the "vending machines may very well

                                            -13-
be subject to various requirements under the ADA by virtue of their

being located in a hospital or bus station,                                            both of which are

indisputably places of public accommodation,"                                          Coca-Cola was not

liable because the vending machines themselves were not places of

public accommodation.                          See id. at 534, 536.


C.   Applicability of the ADA to SFCU's Website

     Plaintiff              does           not       allege          that     SFCU's    brick-and-mortar

locations have failed to comply with the ADA -- Plaintiff's ADA

claims are based only on the alleged non-compliance of SFCU' s

website.    Therefore, for Plaintiff to recover under the ADA, SFCU's

website must be a "place of public accommodation."

     Plaintiff argues that the phrase "other service establishment"

as used in          §    12181(7) (F)               is broad enough to encompass a website.

Plaintiff's             argument,              however,         ignores       Fifth Circuit precedent

requiring that a place of public accommodation be a physical place.

Just as the vending machines in Magee were dissimilar from the

other public accommodations listed before "other sales or rental

establishment" in                   §    12181(7) (E), a website is different from the

places     of       public              accommodation                listed    before     "other    service

establishment" in               §       12181 (7) (F) .         Each of the public accommodations

listed in       §       12181(7) (F)            (and      §    12181(7) as a whole)         are physical

places.     See 42 U.S. C.                      §    12181 ( 7) .        The phrase       "other service

establishment"             as           used    in    §       12181 (7) (F)     refers    only     to   other

physical    locations akin to the places explicitly named in the

                                                              -14-
statute.     SFCU's website does not have a distinct physical place of

business.         While websites may be affiliated with brick-and-mortar

businesses that are places of public accommodation, that does not

render      the    businesses'     websites     themselves   places   of   public

accommodation.

      Because a website is not a place of public accommodation under

the ADA, SFCU cannot be liable for its website's alleged failure to

comply with the ADA.         Therefore, SFCU's Motion to Dismiss will be

granted.


                           IV.     Conclusion and Order

      While Plaintiff has standing to proceed with this action,

Plaintiff has failed to state a                claim for which relief can be

granted under the ADA.             For the reasons explained above,        Smart

Financial Credit Union's Amended Motion to Dismiss                (Docket Entry

No.   19)   is GRANTED.          Plaintiff's Motion for Reconsideration of

Order Granting Defendant's Unopposed Motion to Postpone Initial

Scheduling Conference and Due Date of Joint Case Management and

Discovery Plan (Docket Entry No. 17) is DENIED as moot.

      SIGNED at Houston, Texas, on this 24th day of January, 2019.




                                                 UNITED STATES DISTRICT JUDGE



                                        -15-
